861 F.2d 1233
1988-2 Trade Cases   68,365
Richard A. BOLT, et al., Plaintiffs-Appellants,v.HALIFAX HOSPITAL MEDICAL CENTER, et al., Defendants-Appellees.
Nos. 84-3256, 84-3603.
United States Court of Appeals,Eleventh Circuit.
Dec. 1, 1988.

Donald E. Christopher, Orlando, Fla., Clark Havighurst, Durham, N.C., Hal K. Litchford, Litchford, Christopher & Milbrath, P.A., Orlando, Fla., for plaintiffs-appellants.
William E. Loucks, Daytona Beach, Fla., for Volusia County Medical Soc.
James E. Slater, Orlando, Fla., for Willis Stose, M.D.
J. Charles Ingram, McVay Voght, Hannah, Marsee, Beik & Voght, Orlando, Fla., for Daytona, Humana, Boye, Marino.
Clinton R. Batterton, David A. Donohoe, Washington, D.C., Harold C. Hubka, Daytona Beach, Fla., for Halifax Hosp. Medical Center.
Ronald L. Harrop, Gurney & Handley, Orlando, Fla., for Roberson and Smith M.D.'s.
Adams & Hill, Janet W. Adams, Orlando, Fla., for Ormond Beach Hosp.
Haas, Boehm, Brown, Orlando, Fla., for defendants-appellees.
Smalbien, Eubanks, Johnson, Rosier & Bussey, Daytona Beach, Fla., for Smith.
Appeals from the United States District Court for the Middle District of Florida, Richard B. Kellam, Judge.
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING IN BANC
(Opinion August 8, 1988, 11th Cir., 1988, 851 F.2d 1273).
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, and COX, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,
IT IS ORDERED that the above-consolidated causes shall be reheard by this court in banc with oral argument during the week of February 27, 1989, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Elbert P. Tuttle has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)